 In the Matter of GENERAL CHEMICAL COMPANYandUNITED MINEWORKERS OF AMERICA, DISTRICT 50, C. I. O.in the Matter of GENERAL CHEMICAL COMPANYandINTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS, LOCAL 676, A. F. L.Cases 2Vos. R-2423 and R-2424.-Decided April 28, 1941Jurisdiction:insecticide and fungicide manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord union recognition; dispute as to appropriate unit; existingcontract with one of the unions not asserted as a bar; election necessary.Units Appropriate for Collective Bargaining:separate units comprising respectively: (1) production and maintenace employees, including watchmen andhourly rated working foremen, but excluding truck drivers, 'truck drivers'helpers, and other employees of the-warehouse department, laboratory em-ployees, salaried supervisory and clerical employees, and the utility andsafetyman; (2) employees of the warehouse department, including truckdrivers, truck drivers' helpers, warehousemen, platform men, shipping andreceiving employees, the two tractor drivers who are listed as yard employees,and garage mechanics, but excluding salaried supervisors.Duane, Morris cHeckseher,byMr. Martin ReedandMr. MorrisDuane,of Philadelphia, Pa., for the Company.Mr. Herman Edelsberg,ofWashington, D. C., for the U. M. W. A.Mr. Albert K. Plone,of Camden, N. J., for the Teamsters.Miss Ann Landy,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 14, 1941, United Mine Workers of America, District 50,C. I. 0., herein called the U. M. W. A., and on March 20, 1941,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers, Local 676, A. F. L., herein called, the Teamsters, filedseparate petitions with the Regional Director for the Fourth Region(Philadelphia, Pennsylvania) alleging respectively that 'a questionaffecting commerce had arisen concerning the representation of em-31 N. L.R. B., No. 64.413 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees of General Chemical Company, Camden, New Jersey, hereincalled the Company, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On March18 and March 22, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation in eachcase and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing on due notice.On March 22, 1941,the Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 10 `(c) (2) of the said Rules and Regulations orderedthat the cases be consolidated.On March 20 and March 22, 1941, the Regional Director issued aseparate notice of hearing in each case, copies of which were dulyserved upon the Company, and for their respective cases upon theU. M. W. A., and the Teamsters. Pursuant to the notices, a hear-ing was held at Philadelphia, Pennsylvania on March 25 and 27,1911, before Geoffrey J. Cunniff, the Trial Examiner duly authorizedby the Chief Trial Examiner. The Company, the U. M. W. A.,and the Teamsters were represented by counsel and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.During the course of the hearing theTrial Examiner made 'several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.At the request of the Company and pursuant to notice served onall parties a hearing was held before the Board at Washington, D. C.on April 15, 1941, for the purpose of oral argument.The Company,the U. M. W. A., and the Teamsters appeared by counsel and par-ticipated in the argument.The Company also filed a brief whichhas been given due consideration by the Board.Upon the entire record in the case, the Board makes the following :AFINDINGS OF FACT1.THE BUSINESS OF THECOMPANYGeneral Chemical Company is a New York corporation.At itsCamden, New Jersey, plant it is engaged in the manufacture of in-secticides and fungicides.For the year 1940 the Company pur-chased raw materials amounting to more than $250,000, 40 per cent ofwhich were shipped from points outside New Jersey.During the GENERAL CHEMICAL COMPANY415same period the Company manufactured products valued at approxi-mately $1,000,000 and shipped approximately 75 per cent of suchproducts to States other than New Jersey.II.THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District 50, is a labor organiza-tion affiliated with' the Congress of Industrial Organizations. Itadmits to membership production and maintenance employees of theCompany.International Brotherhood of Teamsters, Chauffeurs, Warehouse-men, Helpers, Local 676 is a labor organization affiliated with theAmerican Federation of Labor. It admits to membership truckdrivers, truck-driver helpers, platformmen, and warehousemenemployed by the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn February 27, 1941, the Company refused, upon request, 'torecognize the U. M. W. A. as the exclusive representative of itsemployees at the Camden plant.On July 24, 1939, the Company and the Teamsters entered intoan agreement governing the hours, wages, and working conditionsof truck drivers, helpers, and platform men, employed' by the Com-pany.This contract does not expire until August 1, 1941.However,none ofthe parties claimed it is a bar to the present proceeding.TheCompany on the one hand, and the two unions on the other, disagreewith respect to the scope of the appropriate collective bargainingunits.There was introduced into evidence a report prepared by theRegionalDirector showing that the U. M. W. A. and the Teamstersrepresent a substantial number of employees in the respective unitshereinafter found to be appropriate.'We find that questions have arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantial1The Regional Director's report showed that in support of their respective claims theU M. W. A.produced application cards signed by 42 employees whose names appear on theCompany's pay roll of March 5, 1941;and the Teamsters submitted 25 dues record cardssigned by personsv,hose names appear on the above pay roll. There are approximately90 employees in the unit claimed bythe U. M. W. A.to be appropriate and 27 employees inthe unit claimed by the Teamsters.i 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNIT ,The U. M. W. A. and the Teamsters contend that all productionand. maintenance employees including watchmen and hourly ratedworking foremen, but excluding truck drivers, truck drivers' helpers,warehousemen, shipping and receiving employees, laboratory em-ployees, salaried supervisory and clerical employees, and the utilityand safety man, constitute one appropriate unit and that the em-ployees of the warehouse department including truck drivers, truckdrivers' helpers, warehousemen, shipping and receiving employees,two tractor drivers who are listed as yard employees, and garagemechanics, but excluding salaried- supervisors, constitute another ap-propriate unit.The U. M. W. A. claims to represent the productionand maintenance unit, and the Teamsters the warehouse departmentunit.The Company objects to the inclusion of watchmen. in theunit claimed by the U. M. W. A. It also urges that warehouseemployees other than truck drivers and helpers should be in theproduction and maintenance unit and' not in the unit claimed by theTeamsters.The Company claims that the watchmen should be excluded fromthe production and maintenance unit because by reason of their dutiesof handling dangerous chemicals they are more representative ofthe management than of the employees. Inasmuch as both the unionshere involved so desire, we shall include the watchmen in thebargaining unit claimed by the U. M. W. A.The reason assigned for the Company's contention that employeeslisted on the Company's pay roll as warehouse employees, other thantruck drivers and helpers, should belong to the production and main-tenance employees' unit rather than to the unit composed of truckdrivers and helpers, is that the employees of the warehouse depart-ment intermingle in the course of their work with the production;and maintenance employees.There are 24 employees listed as em-ployees in the warehouse department,2 12 of whom are truck drivers,6 are loaders or platform men, 3 shippers, 1 dispatcher, 1 bottler,and 1 laborer.There is no controversy with respect to the truckdrivers.The duties of the loaders or platform men while not clearlydescribed in the record, appear to be similar to those of truck drivers'helpers.The Company's contract with the Teamsters, hereinabovediscussed, covered platform men as well as truck drivers and help-ers.The work of the-shippers involves receiving orders for ma-2The inclusion of two additional employees,tractor drivers listed as yard employees, isnot disputed. GENERAL CHEMICAL COMPANY417terial, _getting it together and loading it in cars or trucks forshipment.The dispatcher writes up the orders, makes arrangementswith trucking concerns and lines up the orders for the truck driversaccording to districts.The bottlers fill bottles, carboys, and drumswith liquid taken from tanks.The unit requested by the Teamstersand acquiesced in by the U. M. W. A. appears to be a reasonable one.We find that the production and maintenance employees, includingwatchmen and hourly rated working foremen, but excluding truckdrivers, truck drivers' helpers, and other employees of the ware-house department, laboratory employees, salaried supervisory andclerical employees, and the utility and safety man, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.We further find that the employees ,of the warehouse department,including truck drivers, truck drivers' helpers, warehousemen, plat-form men, shipping and receiving employees, the two tractor driverswho are listed as yard employees, and garage mechanics, but exclud-ing salaried supervisors, constitute a unit appropriate, for the pur-poses of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. TIE DETERMINATION OF REPRESENTATIVESWe find that the questions which have arisen concerning the rep-resentation of employees of the Company can best be resolved byelections by secret ballot.The U. M. W. A. urged that a pay rollprior to April 15 be used as the basis for determining eligibility tovote, inasmuch as the Company's operation is at its peak on thatdate and that lay-offs may start thereafter.The Teamsters and theCompany made no contention with respect to the eligibility date.We shall direct that all employees in the respective appropriateunits, whose names appear on the Company's pay roll for the periodimmediately preceding the date of this Direction of Elections, subjectto such limitations and additions as are set forth in said Direction,shall be eligible to vote.,Upon the basis of the above findings of -fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the rep-resentation of employees of General Chemical Company, Camden, 418.DECISIONSOF NATIONALLABOR RELATIONS BOARDNew Jersey, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relation's Act.2.The production and maintenance employees of the Company in-cluding watchmen and hourly rated working foremen, but excludingtruck drivers, truck drivers' helpers and other employees of the ware-house department, laboratory employees, salaried supervisory andclerical employees, and the utility and safety man, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.3.The employees of the Company's warehouse department, in-cluding truck drivers, truck drivers' helpers, warehousemen, platformmen, shipping and receiving employees, the two tractor drivers whoare listed as yard employees, and garage mechanics, but excludingsalaried supervisors, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as -part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with General Chemical Company, Camden, New Jersey,elections by secret ballot shall -be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for ,the FourthRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations :(1)Among all production and maintenance employees who wereemployed by the Company during the pay-roll period last precedingthe date of this Direction, including watchmen, hourly rated work-ing foremen, and all such employees who were not on said pay rollbecause they were ill or on vacation, or in the active military serviceor training of the United States, or temporarily laid off, but ex-cluding truck drivers, truck drivers' helpers, other employees of thewarehouse department, laboratory employees, salaried supervisoryand clerical employees, the utility and safety man, and any whohave since quit or been discharged for cause, to determine whetheror not they desire to be represented by United Mine Workers ofAmerica,District 50, C. I. 0., for the purposes of collectivebargaining; GENERAL CHEMICAL COMPANY419(2)Among all employees in the warehouse department, who wereemployed by the Company during the pay-roll period last precedingthe date of this Direction, including truck drivers, truck drivers'helpers, warehousemen, platform men, shipping and receiving em-ployees, the two tractor drivers who are listed as yard employees,garage mechanics, and employees who were not on said pay rollbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing-salaried supervisors and any who have since quit or been dis-charged for cause, to determine whether or not they desire to berepresented by International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers, Local 676, A. F. of L., for the purposesof collective bargaining.441341-42-vo 1 31--28